Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-12, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chiu.
For claim 1, Chen figure 1A teaches a logic gate (either NAND 52 or NOR 76) for an adaptive voltage scaling monitor, the logic gate comprising;
a first N-type metal-oxide semiconductor (NMOS) component:
a second NMOS component (the NMOSs of either 2C or 2A, respectively);
a first P-type metal-oxide semiconductor (PMOS) component:
a second PMOS component (the PMOSs of either 2C or 2A, respectively);

a second input directly coupled to gates associated with the second NMOS component and gates associated with the second PMOS component wherein the first NMOS component the second NMOS component the first PMOS component, and the second PMOS component are arranged to provide an inverting output (inversion performed by either 58 or 80, respectively),
wherein the size of the first NMOS component is greater than or less than the size of the first PMOS component to provide an imbalance between the a drive strength of an-the first NMOS component and a-the first PMOS component, (see, e.g., para [0012], “The combination of these factors enables a higher (larger) OCS guardband, which can have a strong dependency on the effectiveness of the pull down path for OCS including NOR and/or pull up path for OCS including NAND. For example, by tuning the size of the PMOS device(s) in the disclosed pull down path for OCS NOR or the size of the NMOS device(s) in the disclosed pull up path for OCS NAND, the sensitivity of the OCS can be designed to be set to a desired value. Through an optional second serial connected PMOS for NOR-based OCS or serial connected NMOS for NAND-based OCS in the disclosed discharge/charge path, the PMOS pull down path for OCS NOR and/or the NMOS pull up path for OCS NAND can also be shut off.”), and
wherein the imbalance is operable to cause a switching delay of the logic gate to be primarily dependent on one of the first NMOS component or the first PMOS component (see, e.g., para [0040], “The discharge current drawn by the discharge path 
However, Chen is silent as to how to adjust its mosfet’s size.
Nevertheless, Chiu teaches adjusting the size of a MOSFET by the number of fingers (see e.g., para [0041]; para [0044], “...finely by adjusting size (fingers) of the transistors...”).
Given Chiu, it would have been obvious to one ordinarily skilled in the art at the time of the invention to adjust the MOSFETs of Chen by changing the number of fingers for the purpose of making the driver strength of a MOSFET dynamic.
For claim 2, Chen further teaches the logic gate comprises a NAND gate.
For claim 5, Chen further teaches the logic gate comprises a NOR gate.
For claim 8, Chen further teaches a delay monitor for adaptive voltage scaling, the delay monitor comprising:
a first set of logic gates as claimed in claim 1 (ring oscillator 50); and
a second set of logic gates as claimed in claim 1 (ring oscillator 70).
For claim 9, Chen further teaches the switching delay of the first set is primarily dependent on the respective NMOS components of the first set being weaker than the respective PMOS components thereof (see figure 2C depicting a NAND gate).
For claim 10, Chen further teaches the switching delay of the second set is primarily dependent on the respective PMOS components of the second set being weaker than the respective NMOS components thereof (see figure 2B depicting a NOR gate).

For claim 12, Chen further teaches the second set of logic gates are configured as a second ring oscillator (70 is a ring oscillator).
For claim 16, Chen teaches a method of adaptive voltage scaling for an integrated circuit, the method comprising:
monitoring, with a delay monitor as claimed in 8 a performance characteristic of PMOS and NMOS components on the integrated circuit (see, e.g., para [0007], figure 4);
setting a supply voltage at the integrated circuit in response to the monitored performance characteristic (see, e.g., figure 4).
For claim 17, Chen further teaches the performance characteristic comprises at least one of:
a switching delay and frequency (see, e.g., para [0008], “The RO frequency is measured as an indicator of the circuit's performance.”).
For claim 18, Chen further teaches monitoring the performance characteristic comprises measuring the time for the pull-down transitions of first NMOS components of a first set of logic gates (see, e.g., para [0012], “which can have a strong dependency on the effectiveness of the pull down path for OCS including NOR and/or pull up path for OCS including NAND.”).
For claim 19, Chen further teaches monitoring the performance characteristic comprises measuring the time for the pull-up transitions of first PMOS components of a second set of logic gates (see, e.g., para [0012], “which can have a strong  on the effectiveness of the pull down path for OCS including NOR and/or pull up path for OCS including NAND.”).
For claim 20, Chen further teaches measuring, using two or more digital counters, the time for the respective pull-up and pulldown transitions within a sample period (see, e.g., para [0031] “The frequency of oscillations can be measured by an adaptive voltage controller based on incrementing a counter in a performance sensor for every change of state at the respective outputs 64 and 84.”).
For claim 21, Chen further teaches setting a supply voltage comprises:
adjusting the supply voltage to maintain the specified performance characteristic (see, e.g., para [0032], “...the adaptive voltage controller controlling V.sub.DD for the ring oscillator 50 and the ring oscillator 70 by setting V.sub.DD based on the ring oscillator 50 and/or the ring oscillator 70 to achieve the target frequency...”).
For claim 22, Chen further teaches each logic gate in the first set of logic gates comprises a NAND gate, and each logic gate in the second set of logic gates comprises a NAND gate.
For claim 23, Chen further teaches each logic gate in the first set of logic gates comprises a NAND gate, and each logic gate in the second set of logic gates comprises a NAND gate.
Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive. Concerning Applicant’s argument that the primary and secondary reference merely discuss size and not number of transistors, it should be pointed out that Chiu discloses that size is related to the number of fingers (see para [0041]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901.  The examiner can normally be reached on M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D HOUSTON/           Primary Examiner, Art Unit 2842